Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 8-4-2022. Claims 1-19 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-11, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) in view of Anno et al. (“Anno” 20150009533 A1), Stackoverflow https://stackoverflow.com/questions/12673786/how-to-select-all-checkbox-inside-a-gridview?rq=1 
“How to select all checkbox inside a view”(“Stack” Pages 1-2; 10-2012)and Stackexchange https://ux.stackexchange.com/questions/42840/input-field-select-multiple-items-from-a-very-large-list (“Stack-2” Figure 1; 2013). 
Claim 1: Nakamura discloses a printing apparatus comprising: a communication interface; a memory; a touch panel; a printer configured to print an image on a recording medium (Column 12, Lines 59-65 and Column 21, Line 50-Column 22, Line 5; printer device); 
and a controller configured to: receive a print job through the communication interface and store the print job in the memory;
control the touch panel to display a list including one or more job touch keys and a function touch key, the one or more job touch keys being for individually selecting one or more print jobs stored in the memory (Column 21, Line 50-Column 22, Line 15; selectable print jobs), 
the function touch key being for selecting all of the one or more job touch keys included in the list (Figure 9; select all icon), 
the list being scrollable along a particular direction; and in response to receiving a scroll operation of the list, controlling the touch panel to cause the list to scroll along the particular direction (Nakamura: Column 22, Lines 11-14). 
Further Anno is provided to disclose a print job list that allows the user to scroll in an upward/downward direction (Figure 15 and Paragraph 111).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Anno and provide directional scroll options. One would have been motivated to provide scroll and scroll direction functionality to improve user experience and performance ensuring efficient user navigation.
Nakamura may not explicitly disclose the function touch key being displayed as one item constituting the scrollable list.
Stack is incorporated to provide a scrollable list and within the scrollable list a select all functionality is provided (see below Figure 1:101).

    PNG
    media_image1.png
    898
    973
    media_image1.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Stack and provide additional selectable options in the scrollable list of Nakamura. One would have been motivated to provide the additional options for selection for fast and efficient user navigation and improved user experience. 
Nakamura may not explicitly disclose wherein the controller is configured to, at an initial display  of a display area of the list on the panel, control the panel to display the function key only in a first row of the list and to display the one or more job keys in all rows other than the first row; wherein a list scroll key is     provided; and wherein the controller is configured to, in       response to receiving an operation of the list scroll key once, control the touch panel to scroll the list by an amount         corresponding to one item of the scrollable list in a direction from a final row toward the first row, thereby changing from a  first state where the function key is displayed in the display area of the list to a second    state where the function touch key is not displayed in the      display area of the list and the one or more job keys are       displayed in all rows of the list.
Stack-2 discloses in figure 1 a select all function key along with other selectable areas. Further the scroll bar includes a slider and directional arrows, it is understood that directional arrows incrementally move the list items. With an understanding of scroll bar functionality when a user provides a single input to the down arrow the select all item will be scrolled out of view to show a next value.   

    PNG
    media_image2.png
    381
    282
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Stack-2 and provide incremental scroll navigation with an inline select all input for Nakamura. One would have been motivated to provide the layout as an integrated selection option for fast and efficient navigation for an improved user experience. 


Claim 2: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to: in response to detecting, through the touch panel, contact or proximity of an object to one of the one or more job touch keys displayed on the touch panel, select a print job associated with the one of the one or more job touch keys; and control the printer to execute the selected print job (Nakamura: Column 21, Line 50-Column 22, Line 15; selection executes print). 
Claim 4: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the function touch key is arranged in at least one of the first row and a final row of the list, and the one or more job touch keys are sequentially arranged in rows other than a row in which the function touch key is arranged (Anno: Figure 15: 1502 first row, 1508 function row);
and wherein the controller is configured to cause the list to scroll until the first row is displayed at a top in the particular direction on the touch panel or until the final row is displayed at an end in the particular direction on the touch panel (Anno: Paragraph 260; directional scroll). 
Claim 5: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the touch panel is configured to receive the scroll operation of the list (Nakamura: Column 21, Line 50-Column 22, Line 15 and Anno: Paragraphs 71 and 111; software keys)
Claim 6: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, further comprising a physical key configured to receive the scroll operation of the list (Anno: Paragraph 71; hard keys to perform operation). 
Claim 7: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to switch a setting of whether to: control the touch panel to display the list relating to the one or more print jobs stored in the memory; or execute all of the one or more print jobs stored in the memory to control the printer to print images relating to all of the one or more print jobs (Nakamura: Figure 7, select all button and Anno: Figure 15: select all and 1508 print start execution). 
Claim 8: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to: when updating the list displayed on the touch panel, display a list including one or more job touch keys for individually selecting one or more print jobs that are still stored in the memory from among the one or more job touch keys included in the list displayed most recently (Anno: Paragraph 113; user press on target print job). 
Claim 10: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to: control the touch panel to display a pair of cursor keys for scrolling the list along the particular direction (Nakamura: Column 22, Lines 1-5); or control the touch panel to scroll the list in response to a sliding operation on the list along the particular direction by a pointing body (Anno: Figure 15; directional scroll and Paragraph 111). 
Claim 11: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to: control the touch panel to display the list in a non-circular manner that the function touch key is arranged in both a first row and a final row in the list and that the one or more job touch keys are sequentially arranged in rows other than the rows in which the function touch key is arranged (Anno: Figure 15; directional scroll and Paragraphs 60 and 111; non-circular list stops). 
Claim 14: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the function touch key and each of the one or more job touch keys have a same size (Stack: Figure 1:101; checkboxes same size and Stack-2: Figure 1).
Claim 15: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 14, but may not explicitly disclose wherein a first distance between adjacent ones of the one or more job touch keys is equal to a second distance between the function touch key and a closest job touch key, the closest job touch key being one of the one or more job touch keys which is closest to the function touch key (Stack: Figure 1:101 the checkboxes are the same size and Stack-2 discloses in the figure 1 items of the same size and same distance from each other). 
Claim 16: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 14, wherein each of the one or more job touch keys has a frame surrounding characters indicating the print job; wherein the function touch key has a frame surrounding characters indicating a function of selecting all of the one or more job touch keys; and wherein the frame of each of the one or more job touch keys and the frame of the function touch key have a same size (Stack: Figure 1:101; each selectable item in the frame is the same size).

Claim 17: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 15, wherein the controller is configured to control the touch panel such that, in response to the scroll operation of the list, the function touch key for selecting all of the one or more job touch keys is displayed and hidden on the touch panel (Stack: Figure 1:101; as user scrolls the select all key can be hidden).

Claim 18: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the list scroll key is a
key indicating the direction from the final row toward the first row (Anno: Figure 15:1505-1506; indicates a direction of a row and Stack-2: Figure 1; indicates a directions for the rows).

Claim 19: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the list scroll key is a
key located to laterally overlap the function touch key in the first state where the function touch key is in the first row of the list (Anno: Figure 15:1505-1506; overlaps a function key and Stack-2: Figure 1; overlaps a function key).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464), Anno et al. (“Anno” 20150009533 A1), Stackoverflow https://stackoverflow.com/questions/12673786/how-to-select-all-checkbox-inside-a-gridview?rq=1 
“How to select all checkbox inside a view”(“Stack” Pages 1-2; 10-2012) and Stackexchange https://ux.stackexchange.com/questions/42840/input-field-select-multiple-items-from-a-very-large-list (“Stack-2” Figure 1; 2013) in further view of Yabe (20060034630 A1). 
Claim 9: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, but may not explicitly disclose wherein the controller is configured to: when updating the list displayed on the touch panel, display a list including one or more job touch keys for individually selecting one or more print jobs that are still stored in the memory, the one or more job touch keys being not included in the list displayed most recently because a number of print jobs associated with a same user ID exceeds a maximum number of job touch keys that can be included in the list. 
Yabe is provided to disclose a print job list associated with a user identification and further limits access to print jobs until a maximum number is reduced (Paragraph 80 and Figures 13-14b). Therefore the list of the modified Nakamura which removes executed prints (Anno: Figure 15; delete after print) would not update if the print jobs are at a maximum capacity. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Yabe and incorporate user identification with usage thresholds in the list of Nakamura. One would have been motivated to provide user identification as an improved system operation and enhanced workflow control.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464), Anno et al. (“Anno” 20150009533 A1), Stackoverflow https://stackoverflow.com/questions/12673786/how-to-select-all-checkbox-inside-a-gridview?rq=1 
“How to select all checkbox inside a view”(“Stack” Pages 1-2; 10-2012) and Stackexchange https://ux.stackexchange.com/questions/42840/input-field-select-multiple-items-from-a-very-large-list (“Stack-2” Figure 1; 2013) in further view of Tsutsumi (20100103453 A1).
Claim 12: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, wherein the controller is configured to: after at least one of the one or more print jobs is printed or deleted, update remaining print jobs while excluding a printed or deleted print job (Anno: Figure 15: delete after print removes job from list); determine whether a number of the remaining print jobs exceeds a maximum number; in response to determining that the number of the remaining print jobs does not exceed the maximum number, control the touch panel to display job touch keys for individually selecting all the remaining print jobs; and in response to determining that the number of the remaining print jobs exceeds the maximum number, control the touch panel to display job touch keys for individually selecting the maximum number of print jobs from among all the remaining print jobs.
Further Tsutsumi is provided to disclose functionality for adding print jobs to a list if a maximum number is not reached (Paragraphs 137-138). This functionality could be applied to the modified Nakamura as listings are deleted. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Tsutsumi and incorporate listing thresholds in the modified Nakamura. One would have been motivated to provide the layout for improved screen management which could reduce clutter. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464), Anno et al. (“Anno” 20150009533 A1), Stackoverflow https://stackoverflow.com/questions/12673786/how-to-select-all-checkbox-inside-a-gridview?rq=1 
“How to select all checkbox inside a view”(“Stack” Pages 1-2; 10-2012) and Stackexchange https://ux.stackexchange.com/questions/42840/input-field-select-multiple-items-from-a-very-large-list (“Stack-2” Figure 1; 2013) in further view of Sato et al. (“Sato” 20060055968 A1). 
Claim 13: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, but may not explicitly disclose wherein the controller is configured to: display a particular key on a first screen showing the list including the one or more job touch keys and the function touch key, the particular key being a key for switching from the first screen to a second screen in a state where at least one of the one or more job touch keys and the function touch key is selected; and in response to an operation on the particular key on the first screen, switch to the second screen on which a print key and a delete key are shown, the print key being a key for executing a print job associated with a selected one of the one or more job touch keys and the function touch key, the delete key being a key for deleting the print job associated with the selected one of the one or more job touch keys and the function touch key. 
Sato is provided to disclose a first and second screen, the screens provide a listing and further provides function keys to print and delete/erase. The user has the capability to switch between the screen displays (Figures 6-7 and Paragraphs 85-86).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Sato and incorporate the multiple screens into the listing and function key layout of the modified Nakamura. One would have been motivated to provide the layout for improved screen management which could reduce clutter. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464), Anno et al. (“Anno” 20150009533 A1), Stackoverflow https://stackoverflow.com/questions/12673786/how-to-select-all-checkbox-inside-a-gridview?rq=1 
“How to select all checkbox inside a view”(“Stack” Pages 1-2; 10-2012) and Stackexchange https://ux.stackexchange.com/questions/42840/input-field-select-multiple-items-from-a-very-large-list (“Stack-2” Figure 1; 2013) in further view of Hanson et al. (“Hanson” 20130080968 A1). 
Claim 14: Nakamura, Anno, Stack and Stack-2 disclose a printing apparatus according to claim 1, but may not explicitly disclose wherein the controller is configured to control the touch panel to display the list in a circularly-linked form connecting the first row and the final row (Anno: Figure 15: 1502 first row, 1505/1506 second row).
Hanson is provided to disclose a graphical list that provides a circular looping (Paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Hanson and incorporate the circular looping with the rows of Nakamura. One would have been motivated to provide circular scrolling as an improved user navigation method, by removing cumbersome back and forth traversing.

Response to Arguments

Applicant's arguments have been considered but are not persuasive.
Applicant argues that Stack-2 does not provide functionality reading on the amended claims. Examiner respectfully disagrees. 
Applicant argues that the select all button will not be hidden if the upper arrow is selected. However applicant does not require an upper selection of a scroll key, only that the list scroll key receive an operation once. A single input within the arrow of Stack-2 would provide a view where only task/values are displayed. It is also unclear why dual browse capability such as a search bar will have any effect on a scroll operation. 
Regarding claims 18 and 19, applicant argues that the language specifically defines a lower arrow button be excluded. Examiner respectfully disagrees. 
There is no language in which icons/buttons are excluded nor language which restricts other configurations. The language only recites what at least be presented. Further, applicant has no support in the specification for removing or excluding icons/buttons and therefore would raise a possible 112 rejection if claimed.   
Regarding the operation of Hanson the looped operation/continuous scroll capability is combined with the prior art. The selection process of Hanson does not remove the looped capability nor negate the selection capability of the other prior art.  
Last, applicant is arguing basic configuration/layout features of a list and scroll bar, and the configurations however claimed are merely a design choice where one of ordinary skill in the art would understand that these are simple substitution of elements with predictable results.  









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KOIKE 20060050307 A1 “Control Apparatus, control method, and storage medium”: [0059]

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2178  
8-12-2022